Citation Nr: 9900147	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  96-02 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of 
the left ankle, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from April 1943 to July 1946.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of rating decisions of the Los Angeles, 
California, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran submitted additional evidence pertaining to his 
appeal at the August 1998 hearing at the RO.  The RO has not 
had an opportunity to review this evidence.  However, the 
veteran has submitted a waiver of review by the RO, and the 
Board will proceed with its review of his appeal. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his left ankle disability has 
increased in severity to such an extent as to merit a higher 
evaluation.  He argues that his left ankle is painful, 
unstable, has a limited range of motion, and often 
experiences swelling.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports 
entitlement to an increased rating for traumatic arthritis of 
the left ankle. 



FINDINGS OF FACT

The symptoms of the veterans traumatic arthritis of the left 
ankle include malunion and incomplete healing of the fracture 
site, swelling, and significant loss of motion with pain; the 
joint is not ankylosed. 


CONCLUSION OF LAW

The criteria for a 20 percent rating for traumatic arthritis 
of the left ankle have been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Code 5010-
5271 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veterans claim is 
well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record shows that entitlement to service connection for 
traumatic arthritis of the left ankle was established in a 
November 1949 rating decision.  A 10 percent evaluation was 
assigned for this disability.  The 10 percent evaluation 
currently remains in effect.

The veterans left ankle disability is evaluated under the 
rating code for traumatic arthritis.  Arthritis due to 
trauma, substantiated by X-ray findings is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.

Marked limitation of motion of the ankle is evaluated as 20 
percent disabling.  Moderate limitation of motion is 
evaluated as 10 percent disabling.  38 C.F.R. § 4.71a, Code 
5271.  

Another rating code for consideration is the code for 
ankylosis of the ankle.  If ankylosed in plantar flexion 
between 30 and 40 degrees, or in dorsiflexion, between 0 and 
10 degrees, a 30 percent rating is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.  

The Board recognizes that the disability of the 
musculoskeletal system is primarily the inability due to 
damage or an infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurances.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  Functional impairment due to 
pain must be considered.  38 C.F.R. § 4.59.  

The evidence for consideration includes VA treatment records 
dated from July 1993 to October 1993.  September 1993 records 
show that the veteran was using medication to control the 
pain in his ankle.  He continued to experience pain of the 
left ankle in October 1993.

The veteran was afforded a VA examination of his left ankle 
in February 1994.  He stated that his left ankle had given 
him too much trouble to work for the past several years.  On 
examination, the left ankle was somewhat swollen, tender, and 
painful.  The range of motion was 50 degrees of flexion with 
pain, 10 degrees of dorsiflexion, 20 degrees of inversion 
with pain, and 20 degrees of eversion with pain.  An X-ray 
study revealed an ununited fracture of the tip of the 
interior malleolus with a slight separation, and residual 
diastasis with reactive bone.  There was minimal post-
traumatic degenerative arthritis.  The diagnosis was healed 
fracture and diastasis of the fibulo-tibial joint with 
arthritic changes.  

VA treatment records dated June 1994 show that the veteran 
has a history of a left ankle fracture during service, and of 
right knee surgery in 1975.  He ambulated with crutches.  
Additional June 1994 records reveal effusion of the ankle 
with mild tenderness to the lateral malleolus.  August 1994 
records indicate that the veteran had been complaining of 
pain and stiffness of the left ankle, with cramping in his 
toes.  He walked with a cane, and was capable of walking two 
to three blocks.  On examination, the veteran had moderate 
swelling of the left ankle.  There was pain with range of 
motion testing, and decreased dorsiflexion.  The ankle was 
tender to palpation of the medial malleolus.  There was also 
decreased sensation of the foot.  X-ray studies revealed 
osteoarthritis of the left ankle.  The assessment was old 
ankle fracture with chronic pain.  

The veteran was afforded a hearing before a hearing officer 
at the RO in January 1995.  He testified that there was 
constant swelling of the ankle.  The pain was not constant, 
but would occur if he stepped on his foot the wrong way.  He 
used an elastic sock to support his ankle.  The veteran 
believed he had a lot of instability of the left foot, and 
that this had caused him to change his job from a plumber to 
a security guard.  See transcript. 

The veteran underwent an additional VA examination in 
February 1997.  He complained of pain in the left ankle area 
in the anterior, lateral and medial parts.  On examination, 
there was some swelling noticeable.  Flexion was to 70 
degrees, extension to zero degrees, inversion to 25 degrees, 
and eversion to zero degrees.  X-ray studies revealed mild 
arthrosis of the left ankle.  The veteran was noted to also 
have total knee replacements on both knees.  The right knee 
was working well, but the left one was somewhat loose and 
required additional surgery.  The diagnosis was arthroses of 
the left ankle.  It had become more aggravated due to the 
fact that the prosthesis of the left knee was loose, which 
caused the veteran to limp. 

Private medical records dated August 1997 state that X-ray 
studies had demonstrated arthritic changes of the veterans 
left ankle.  It was also reported that the veteran 
experienced chronic left ankle pain.  

The veteran appeared at a hearing at the RO before the 
undersigned member of the Board in August 1998.  He testified 
that his ankle was always swollen.  The veteran said he was 
undergoing physical therapy for his ankle.  He was followed 
at a VA clinic about once a month for his disability.  He 
noted that old medical records had demonstrated loss of 
motion, lateral instability, and increasing pain.  He did not 
wear an ankle brace because braces were too painful.  See 
transcript. 

Private medical records from August 1998 indicate that the 
veteran had been under treatment for his left ankle 
disability for the past year.  He had been treated 
conservatively with orthotics and orthopedic shoes.  There 
was some resolution of pain, but he continued to have 
difficulty ambulating with the left ankle.  An X-ray study 
had revealed osseous bodies in the left lateral gutter of the 
ankle joint, as well as osteophytes on the medial and lateral 
talus.  There was a decrease in joint space with incongruity.  

After careful review of the veterans contentions and the 
evidence of record, the Board finds that entitlement to a 20 
percent evaluation for his left ankle disability is merited.  
The medical records show decreased dorsiflexion, but the 
veteran appears to retain at least half of the range of 
motion of his ankle.  However, the February 1994 VA 
examination noted pain on range of motion testing.  X-ray 
studies obtained at this time show that the fracture of the 
left ankle is not completely healed.  Both VA treatment 
records and private medical records include diagnosis of 
chronic pain.  The veterans ambulation is limited due to his 
knee disabilities, but also by his ankle disability.  He has 
near constant swelling of the left ankle.  The February 1997 
VA examination specifically stated that the veterans left 
ankle disability had become worse due to the left knee 
disability.  Therefore, with consideration of the provisions 
of 38 C.F.R. §§ 4.40 and 4.59, the Board finds that the 
veterans symptomatology equates to marked limitation of 
ankle motion, which merits a 20 percent evaluation.  

The veteran has claimed that a higher rating may be assigned 
under Diagnostic Code 5262.  However, there is no showing of 
malunion or nonunion of the tibia and fibula, and the Board 
does not find that this is a closely analogous rating.  See 
38 C.F.R. § 4.20 (1998).  The Board has also considered 
entitlement to an evaluation greater than 30 percent for the 
veterans left ankle disability, but this is not demonstrated 
by the evidence.  Even with pain, the veteran retains at 
least half of his range of motion in all directions.  He 
complains of instability, but this has not been substantiated 
on recent VA examinations.  There is no showing of ankylosis.  
Therefore, the residuals of his ankle fracture are not 
productive of the disability required for a 30 percent 
rating.  38 C.F.R. §§ 4.40, 4.59, 4.71a, Code 5270.  



ORDER

Entitlement to an increased rating for traumatic arthritis of 
the left ankle is granted to the extent noted above, subject 
to the laws and regulations governing the award of monetary 
benefits.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
